Citation Nr: 1120127	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-46 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from June 1970 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDING OF FACT

The Veteran's diagnosed bilateral sensorineural hearing loss has not been medically attributed to his military service; hearing loss was not diagnosed within one year of separation from the military.


CONCLUSION OF LAW

The Veteran's hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in August 2008.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran an appropriate VA examination in May 2009.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.  

Service Connection (Hearing Loss)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for sensorineural hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's hearing loss is decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims he first noticed decreased hearing shortly after returning to civilian life after his military service.  He indicates he was exposed to combat in Vietnam and was not provided an audiological examination prior to separation.  

The Veteran's DD-214 confirms the Veteran served in Vietnam as a light weapons infantryman.  Subsequent award certificates further confirm the Veteran was awarded, among other things, the Combat Infantry Badge.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

In this case, given the nature of the Veteran's military service, the Board concedes the Veteran was exposed to in-service acoustic trauma.  The evidence must still establish by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999). 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley at 159.

That is, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  The Board also finds noteworthy, that entrance and exit examinations were both well within normal limits as defined by the regulation, but the December 1971 separation examination actually shows improved auditory threshold levels compared to those measured on entrance in 1970.  In short, there are no medical records indicating the Veteran incurred diagnosable hearing while in the military. Further, it is notable that the Veteran did not report a history of hearing loss during the course of his December 1971 separation examination.  He did, however, complain of other issues such as joint problems. 

The Veteran indicates he first noticed tinnitus while in the military and first noticed hearing loss shortly after returning to his civilian life.  He also claims he was never given a separation examination.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, the Board finds the Veteran's lay testimony alone does not establish he had diagnosable hearing loss while in the military.  Again, the Veteran's service treatment records indicate hearing within normal limits on entrance and separation from the military. While the Veteran is competent to identify symptoms of decreased hearing acuity, hearing loss is specifically defined in VA regulations by specific decibel loss, which the Veteran is not competent in identifying.  See 38 C.F.R. § 3.385.  Also, as will be discussed more thoroughly below, the Veteran was not actually diagnosed with hearing loss until 2009, over three decades after service.  Accordingly, his testimony that he noticed some amount of hearing loss shortly after his military service is not "contemporaneous" with a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  

For these reasons, while the Board has considered the Veteran's lay testimony that he first observed hearing loss shortly after returning home from the military, his lay testimony alone does not support in-service incurrence of hearing loss.  Indeed, his service treatment records tend to support the opposite.  

The Board also has considered the Veteran's statement that he was never afforded an audiological examination on separation from the military.  This is in stark contrast, however, to the December 1971 separation examination in his claims folder containing audiological results from testing.  The service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss in the military.  Indeed, the Veteran does not claim he actually sought treatment for hearing loss symptoms while in the military.  For these reasons, the Board finds the evidence overwhelmingly indicates the Veteran did not incur chronic hearing loss while on active duty in the military.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry then is whether the Veteran's current hearing loss can be related to in-service noise exposure or any other incident of his military service.  The Board concludes it cannot.

After service, the Veteran filed a claim seeking entitlement to service connection for hearing loss (among other claims) in July 2008, over three decades after service.  At that time, the Veteran, at that time, conceded he never sought treatment for hearing loss.  Indeed, VA outpatient treatment records from 1999 to 2008 are completely silent as to any complaints, treatment or diagnosis of hearing loss.  

In light of the nature of the Veteran's service, however, the VA afforded the Veteran with a VA examination in May 2009 where he was diagnosed with mild to moderate bilateral sensorineural hearing loss and tinnitus.  The examiner noted the Veteran's in-service combat noise exposure as well as a 25 year history of post-service occupational noise exposure as a factory worker.  The examiner also noted the Veteran reported being a "life-long hunter."  

With regard to etiology, the examiner found it not likely that the Veteran's hearing loss was related to his military service.  In rendering this opinion, the examiner noted the Veteran's other non-military related noise exposure as well as the fact that the Veteran's separation examination showed the Veteran left the military with hearing well within normal limits.  

In contrast, however, in light of the Veteran's subjective complaints of tinnitus since military service, the examiner found it at least as likely as not that the Veteran's tinnitus began in the military.

The Board finds the examiner's opinion persuasive.  It is thoroughly explained and based on a complete and accurate review of the claims folder.  Cf. Jones, 23 Vet. App. at 390.  Also compelling,  no medical professional has ever linked the Veteran's hearing loss to his military service or otherwise disagreed with the 2009 VA examiner's findings or opinion.

The Veteran takes issue with the fact that the examiner linked the Veteran's tinnitus to his in-service noise exposure, but not his hearing loss.  

Lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

In this case, the Veteran claims he first noticed hearing loss shortly after returning to civilian life when he noticed he could not always hear what his wife was saying to him.  He also finds the 2009 VA examiner's opinion contradictory in finding his tinnitus related to in-service noise exposure, but not his hearing loss.

The Board does not find the 2009 VA examiner's opinion contradictory.  Upon rendering the opinion, the 2009 VA examiner weighed the Veteran's subjective complaints against in-service medical evidence specifically ruling out any medical indication of hearing loss.  In contrast, tinnitus was not specifically tested on separation from the military.  The issue of tinnitus is not before the Board, but the Board finds the examiner clearly explained and justified the differing opinion between the two claims.  

The Veteran does not dispute, that he did not actually seek treatment for hearing loss until 2009, over three decades after service.  The Veteran clearly sought medical treatment for other ailments through the years, but never complained of hearing loss until decades later.  The Board also finds compelling the Veteran's post-service occupational noise exposure as well as a life-long hunting history.  Again, no medical professional has ever linked the Veteran's hearing loss to his military service and there is indeed medical evidence to the contrary.

In this case, the Board finds the most persuasive evidence in this case is against the Veteran's claim.  While the Veteran is competent to attest to when symptoms of hearing loss began, he is not competent to observe actual decibel threshold loss and therefore is not competent to testify as to when his hearing loss disability began.  He was not actually diagnosed with hearing loss until over three decades after his military service with a lengthy post-service occupational career in factories and engaged in the hobby of hunting.  No medical professional has ever linked his hearing loss with his military service and indeed at least one medical professional has opined to the contrary.  

For these reasons, the Board concludes the Veteran's claim seeking service connection for hearing loss must be denied.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


